Title: From Thomas Jefferson to Richard Richardson, 25 February 1801
From: Jefferson, Thomas
To: Richardson, Richard



Sir
Washington Feb. 25. 1801.

Your’s of the 16th. has been duly recieved. it has not been in my power to enquire the price of journeymen here, as I have been very closely confined by business, and the buildings are so scattered here, that one does not know where to go for enquiry. I believe there will be a good deal of work done the ensuing season at this place, and am told workmen are more in demand here than at Philadelphia, where the demand is said to be very dull: I suppose therefore they will flock from there to this place. 
As I am to be fixed in this place, I give up all idea of carrying on any more stone or brick work myself. I have therefore accepted Whately’s proposal to undertake my shop &c himself, out & out, he to do the quarrying, hauling & every thing. of course I have nothing in which I could engage you. Lilly succeeded in getting as many hands as I wanted, and after finishing the clearing for mr Craven, will be employed this summer on the canal—I believe there will be little public work done here this summer: it will be chiefly private. I am Dear Sir
Your friend & servt 

Th: Jefferson

